DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-6, 8-18, and 20 remain pending, and are rejected.
Claims 7 and 19 have been cancelled.


Response to Arguments
Applicant’s arguments filed on 7/19/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 7/19/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that that the claims integrate the abstract idea into a practical application and are eligible for patenting. The Applicant also argues that the claims provide significantly more than the abstract idea, and provide specific technological improvements, such as automatically determining a first and second geographic coverage area overlap and have different rates, which applies a predetermined rate of the two rates, determining if a customer order is made after a cutoff time and preventing the booking, and overriding the preset maximum number of hours if a customer places an order and requests extra hours that exceed the preset maximum. Comparisons are made to Ex parte Smith and DDR Holdings for overcoming a problem specifically arising in the realm of computer networks.
Examiner respectfully disagrees. The claims do not integrate the abstract idea into a practical application because the instant claims do not: reflect an improvement in the functioning of a computer, or an improvement to other technology, apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement a judicial exception with a particular machine that is integral to the claims, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The automatic determining of a first and second geographic coverage area overlap and have different rates, which applies a predetermined rate of the two rates, determining if a customer order is made after a cutoff time and preventing the booking, and overriding the preset maximum number of hours if a customer places an order and requests extra hours that exceed the preset maximum are unrelated to any technology, and are directed to commercial activities for providing services. These activities are not a part of any technical field, and do not improve the functioning of a computer. They are fully directed to the commercial activity of providing rates for a service and booking services.
Additionally, the comparisons to Ex parte Smith and DDR Holdings are inapposite. Ex parte Smith are non-precedential cases and are not binding on the Board or the Examiner. The fact patterns are also inapposite with the instant claims. In Ex parte Smith, the rejection under 35 U.S.C. 101 was overturned because it was determined to be an improvement in technology in hybrid trading systems, such as by reciting a specific timing mechanism in which the execution  of a matching order is delayed for a specific period of time in order for other matching orders to be received from ion-market participants to better allocate the orders between electronic and in-person participants. The timing in the instant claims are not done to improve such a system or technology, but are merely a cutoff time for where orders are accepted, and preventing booking of orders outside of a time, which is unrelated to any technology and only have to do with how a business is conducted. The comparisons to DDR Holdings are inapposite as DDR Holdings was found to be eligible because the solution was necessarily rooted in computer technology as the routine functionality of a link was changed, which is inherent to computer technology. The routine functionality of the link was changed to direct a visitor to an automatically-generated hybrid webpage that combines the visual “look and feel” elements from the host website and product information from a third-party merchant’s website and allow visitors to purchase products from the third-party merchant website without actually entering the merchant’s website.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 7/19/2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. Applicant’s amendments have overcome the prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-18, and 20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-6 and 8-10 are directed to a system, which is an apparatus. Claims 11-18 and 20 are directed to a method, which is a process. Therefore, claims 1-6, 8-18, and 20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of setting services and rates to geographic areas:
one or more geographic coverage areas within which the provider offers services, 
one or more types of services offered by the provider in each of the one or more coverage areas,
define one or more customized geographic coverage areas in which the provider offers or desires to offer services via the online marketplace by drawing the boundaries of the geographic coverage area on a map; 
designate, for each of the one or more geographic coverage area, one or more types of services that the provider offers or desires to offer in the geographic coverage area; and 
designate, for each of the one or more geographic coverage areas, one or more rates charged by the provider for each of the one or more types of services that the provider offers or desires to offer in the geographic coverage area;
automatically determining whether a first geographic coverage area and a second geographic coverage area of the plurality of geographic coverage areas have an overlapping area and have different rates for a designated type of service, and if so, applying a predetermined one of the two different rates to the overlapping area;
automatically determining if a customer order for services from the provider is made after a specified order cutoff time, and if so, preventing the system from booking the order with the provider; and
if, after a customer places an order for services the customer requests extra hours of services that exceed a preset maximum number of hours for the service, automatically overriding the preset maximum number of hours.

The recited limitations above set forth the process for setting types of services and rates in geographical areas. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as the steps of:
one or more processors;
a database accessible by the one or more processors and configured for storing service information about services offered by a provider in the marketplace, wherein the service information includes: 
a computer-readable memory accessible by the one or more processors, the computer readable memory including programming instructions for displaying on a computer device of a provider one or more webpages
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although the claims recite processors and a database, the specification describes the devices used in the claims as any device suitable for communication over the Internet, such as desktop computers, smartphones, PDAs, etc. (specification: [0029]). The claims are merely implementing an abstract idea on a generic device as known in the art, and thus, do not integrate the device in a manner that is integral to the claims, but to generally link the particular technological environment, such that the claims as a whole are more than a drafting effort to monopolize the abstract idea. Therefore, the claims fail to integrate the abstract idea into a practical application, and are directed to the judicial exception.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (designate types of services…, designate rates charged…, etc.), performing repetitive calculations, and storing and retrieving information in memory (storing service information…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applied to all statutory categories of invention. Regarding independent claim 11 (method), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claim 1 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claim 11 is rejected for at least similar rationale as discussed above.
Dependent claims 2-6 and 8-10, 12-18, and 20 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for identifying coverage areas and rates. Thus, each of claims 2-6 and 8-10, 12-18, and 20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-6 and 8-10, 12-18, and 20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1 and 11.


Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of the Applicant’s invention.

The most pertinent prior art made of record include Gura (US 20150287084 A1), Streich (US 20110320319 A1), and PTO-892 Reference U. 

Gura discloses a system for an online marketplace for local merchants to set up virtual stores with their product information. The database contains merchant information, such as type of products/services, prices, delivery range, and rates determined by neighborhood, where the neighborhoods or zones are designated where delivery is available, and setting various fees for the different zones or neighborhoods. However, Gura does not disclose applying a predetermined coverage rate when two coverages areas overlap or overriding the preset maximum number of hours when a customer requests extra hours.

Streich discloses a system for consumers to be able to find merchants within a desired shopping area, including defining areas with multiple polygons on a map in which the provider is willing to perform services. However, Streich does not disclose overlapping coverage areas.
PTO-892 Reference U discloses location based services for providers looking to fulfill customer needs. Various different types of location based services are discussed, including services such as navigation, networking, and finding merchants/providers nearby the user. However, PTO-892 Reference U does not disclose overlapping coverage areas, and applying a predetermined coverage rate.

In addition, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art, because any combination of the evidence at hand for the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from the Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above, and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Notably, however, the claims remain rejected under 35 U.S.C. 101. These rejections must also be overcome.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625